DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 1/28/2022.  
Claims 1-18 and 20-21 are presented for further examination. 
Response to Argument
Applicant’s remarks have been fully considered but they are not persuasive.
Applicant concerns that the combination of Seo and Li, particularly Seo does not teach the amended “write information of the temperature … in the second memory cells …at the time of writing the user data in the first memory cells”. The examiner respectfully submits that Li teaches the amended limitation in [0022]-[0023], “uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information”.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4, 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 9,640,281; hereinafter Seo) in view of Li (US 2014/0050026).
Regarding independent claim 1, Seo teaches nonvolatile memory (Fig. 14, nonvolatile memory 150) comprising: a memory array (col. 19, ll. 1-4, the memory device 150 is a nonvolatile memory device, such as, for example, a flash memory, the memory cell array 170 may include a main region and a spare region); a sensor for measuring a temperature (Fig. 15, temperature sensor 460 that measures the temperature of the non-volatile memory; col. 18, ll. 61-65, The temperature sensor 460 may measure a first temperature at a time when page data DATA is programmed during a program operation, and a second temperature at a time at which page data DATA is outputted during a read operation); 
an interface through which a write command is to be received (col. 18, ll. 56-59, the peripheral circuit 160 may program, in response to a write command CMD during a program operation, received page data DATA on a page of a block corresponding to an address ADDR); and a control circuit configured to write information of the temperature, which is measured by the sensor at a time of writing the user data in the first memory cells in response to the received write command in a data storing area of the memory array (col. 21, ll. 27-32, The temperature sensor 460 may measure a temperature at a time at which page data DATA is programmed during a program operation, and a temperature at a time at which page data DATA is outputted during a read operation, and provide the measured temperatures to the control logic 410 as operation temperature information; col. 19, ll. 13-16, the system data stored in the spare region of the memory cell array 170 may include at least one information selected form the group including operation temperature information provided from the temperature sensor 460;
col. 21, ll. 43-50, control logic 410 may control…the read/write circuit …read out system data from the spare region of the memory cell array 170, and transmit the system data to the memory 144 of the controller (130 of FIG. 14). In this regard, the system data may include operation temperature information provided from the temperature sensor 460).
Seo teaches the memory array including … writing information of the temperature measured by the sensor in the second memory cells (Fig. 14 & col. 19, ll. 1-17, the memory device 150 is a nonvolatile memory device, such as, for example, a flash memory, the memory cell array 170 may include a main region {user data is stored} and a spare region... The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored. …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460; col. 21, ll. 43-50, control logic 410 may control…the read/write circuit … system data from the spare region of the memory cell array 170).
Seo does not teach the user data and non-user data are stored in a same block.
In an analogous art of flash memory management, Li teaches the memory array including a block of memory cells in which user data is stored in first memory cells of the block and non-user data is stored in second memory cells of the block… 
writing information of the temperature, which is measured by the sensor at a time of writing the user data in the first memory cells in response to the received write command in the second memory cells, at the time of writing the user data in the first memory cell … ([0022]-[0023], uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Seo and Li before them, to improve Seo’s memory array includes main region for user data and spare region for system data {non-user data}, and Seo’s storing temperature information in spare regions in memory cell array with Li’s storing temperature information in spare regions that is either outside of a block or in extra cells in a small area of the block for storing the temperature data as a part of the stored data information for the benefits of design flexibility and utilizing the spare area for storing temperature data that is recorded in the data block as a part of the stored data information (Li, [0023]).
Thus, the combination of Seo and Li teaches writing information of the temperature … at the time of writing the user data in the first memory cells in response to the received write command (Li, [0022]-[0023], uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data; Seo, col. 7, ll. 14-18, Each of the plurality of memory blocks 210 to 240 may store the data provided from the host 102 during a write operation; col. 19, ll. 7-9, The main region is a region in which user data capable of being accessed by a user is stored).
Regarding independent claim 7, Seo teaches a method of controlling a nonvolatile memory comprising a memory array including a block of memory cells in which user data is stored in first memory cells of the block and non-user data is stored in second memory cells of the block, a control circuit, and a temperature sensor, said method comprising: writing by the control circuit … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim 2 and 8, Seo and Li further teaches wherein the second memory cells are located in a dedicated area for storing the information of the temperature (Seo, Fig. 14 & col. 19, ll. 1-17, the memory device 150 is a nonvolatile memory device, such as, for example, a flash memory, the memory cell array 170 may include a main region and a spare region… The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored {dedicated area} …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460; Li, [0023], small area of the data blocks 62 and 66 can be separated for storing the temperature data).
Regarding claims 4 and 10, Seo and Li further teaches wherein the second memory cells are located in a redundant region in the memory array (Fig. 14 & col. 19, ll. 1-17, The main region is a region in which user data capable of being accessed by a user is stored. The spare region {redundant} is a region in which system data is stored …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460; Li, [0023], small area of the data blocks 62 and 66 can be separated for storing the temperature data).  
 Regarding claims 6 and 12, Seo further teaches wherein the second memory cells are connected to a dummy word line (col. 8, ll. 27-34, Each NAND string NS may be coupled electrically to a bit line BL, at least one source select line SSL, at least one ground select line GSL, a plurality of word lines WL, at least one dummy word line DWL).
Claims 13-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 9,640,281; hereinafter Seo) in view of Li (US 2014/0050026), further in view of Hemink et al. (US 2011/0205823; hereinafter Hemink).
Regarding independent claim 13, Seo teaches a nonvolatile memory comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Although Seo and Li teaches a memory array having a plurality of memory cells including a first set and a second set (Seo, Fig. 14 & col. 19, ll. 1-17, the memory cell array 170 may include a main region {first set} and a spare region {second set}... The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored. …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460; 
Li, [0022]-[0023], this embodiment of the present invention uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data), Seo and Li do not explicitly teach the memory cells of the first set and the memory cells of the second set are connected to a common word line. 
In an analogous art of flash memory management, Hemink teaches wherein the memory cells of the first set and the memory cells of the second set are connected to a common word line (Hemink, Figs. 3-4; [0098], In some embodiments, the temperature information during programming may be obtained as part of the sense operations of 868, if the programming temperature is for example stored in extra cells on the same word line; [0078], the group of memory cells being programmed are all connected to the same word line (the selected word line)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Seo, Li and Hemink before them, to improve Seo and Li’s memory array includes first set of memory cells for user data and second set of memory cells for temperature data with Hemink’s storing temperature information in extra cells on the same word line for the benefits that the same word line type memory cells (e.g., TLC, QLC, etc.) may provide extra space for storing system data.
The combination of Seo, Li and Hemink further teaches a control circuit configured to write user data, parity data, and temperature information in response to the write command (Seo, col. 21, ll. 43-50, control logic 410 may control…the read/write circuit …read out system data from the spare region of the memory cell array 170, and transmit the system data to the memory 144 of the controller (130 of FIG. 14). In this regard, the system data may include operation temperature information provided from the temperature sensor 460;
Fig. 16; col. 5, ll. 56-59, The ECC unit 138 may perform an error correction operation based on a coded modulation, for example, a low density parity check (LDPC) code; col. 7, ll. 14-18, Each of the plurality of memory blocks 210 to 240 may store the data provided from the host 102 during a write operation; col. 19, ll. 13-16, the system data stored in the spare region of the memory cell array 170 may include at least one information selected form the group including operation temperature information provided from the temperature sensor 46; 
Hemink, Figs. 3-4; [0098], In some embodiments, the temperature information during programming may be obtained as part of the sense operations of 868, if the programming temperature is for example stored in extra cells on the same word line), wherein in response to a write command designating the common word line, the control circuit writes the user data and the parity data in the first set of the plurality of memory cells connected to the common word line, and the temperature information in the second set of the plurality of memory cells connected to the common word line, the temperature information being acquired from the sensor and corresponding to the temperature measured by the sensor when the control circuit is writing the user data and the parity data (
Hemink, [0098], the temperature information during programming may be obtained as part of the sense operations of 868, if the programming temperature is for example stored in extra cells on the same word line; 
Seo, col. 5, ll. 56-59; col. 19, ll. 1-17, the memory device 150 is a nonvolatile memory device, such as, for example, a flash memory, the memory cell array 170 may include a main region and a spare region... The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored. …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460).
Regarding claim 14, Seo further teaches wherein the second memory cells are located in a dedicated area for storing the information of the temperature (Seo, Fig. 14 & col. 19, ll. 1-17, the memory device 150 is a nonvolatile memory device, such as, for example, a flash memory, the memory cell array 170 may include a main region and a spare region… The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored {dedicated area} …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460; Li, [0023], small area of the data blocks 62 and 66 can be separated for storing the temperature data).
Regarding claim 16, Li further teaches wherein the temperature information is stored in a redundant region in the memory array that includes the second set of the plurality of memory cells (Li, [0022]-[0023], small area of the data blocks 62 and 66 can be separated for storing the temperature data).  
 Regarding claim 21, the combination of Seo, Li and Hemink further teaches wherein
the memory array includes a plurality of blocks and one of the blocks includes the memory cells of the first set and the memory cells of the second set (Li, [0022]-[0023], this embodiment of the present invention uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data; Hemink, [0098], the temperature information during programming may be obtained as part of the sense operations of 868, if the programming temperature is for example stored in extra cells on the same word line).
Claims 3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 9,640,281; hereinafter Seo) in view of Li (US 2014/0050026), further in view of Pereira (US 2013/0110308).
Regarding claim 3 and 9, although the Seo and Li teach the system data storing area is a dedicated area for storing the information of the temperature in the memory array and is a redundant region in the memory array (Li, [0022]-[0023], this embodiment of the present invention uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data
Seo, Fig. 14 & col. 19, ll. 1-17, the memory cell array 170 may include a main region and a spare region…The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored. …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460), 
Seo and Li do not explicitly teach a command to read the information of the temperature written in the data storing area via the interface.
In an analogous art of temperature information management, Pereira teaches upon receiving a command including designation of the dedicated area through the interface, the control circuit reads the information of the temperature written in the dedicated area in response to the command, and outputs the information via the interface ([0018], To perform a pseudo I/O operation, a normally unused range of logical block addresses is set aside for reading management information, such as the very high end of the SATA standard range FFFF_FFFFFF00h to FFFF_FFFF_FFF7h, which provides 248 pages of 512 bytes each for drive information in an address range that is well out of the way of a currently envisioned drive capacity. This allows a request to non-volatile storage device 12 for management information to queue with other I/O operations so that normal I/O operations are not interrupted. Drive information logic 42, such as firmware executing on controller 32, recognizes logical block addresses in the management information range and references a drive information mapping table 44 to map the read operation for the management information logical block address to the drive information area 38 that includes the temperatures. For example, drive information mapping table 44 maps a management information logical block address to the physical location in the reserved area of storage media 34 or cache 36 that stores drive information 38 so that drive information 38 is read as a normal I/O operation at SATA interface 28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Pereira, Li and Seo before them, to improve temperature stored in a dedicated area in spare region in the memory array taught by Li and Seo with Pereira’s pseudo I/O operation that reads temperature information from reserved area via SATA interface. The motivation of doing so would be for the benefits of allowing a request to non-volatile storage device for management information to queue with other I/O operations so that normal I/O operations are not interrupted (Pereira, [0018]). Thus, the combination of Seo, Li and Pereira teaches wherein upon receiving a command including designation of the dedicated area through the interface, the control circuit reads the information of the temperature written in the dedicated area in response to the command, and outputs the information via the interface.  
Regarding claim 5 and 11, claims recite substantially the same limitations and are therefore rejected for the same reasons set forth in the analysis of claim 3 and 9).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 9,640,281; hereinafter Seo) in view of Li (US 2014/0050026), further in view of Hemink et al. (US 20110205823; hereinafter Hemink), further in view of Pereira (US 2013/0110308).
Regarding claim 15, although the Seo, Li and Hemink teach the system data storing area is a dedicated area for storing the information of the temperature in the memory array and is a redundant region in the memory array (Li, [0022]-[0023], this embodiment of the present invention uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66…the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data
Seo, Fig. 14 & col. 19, ll. 1-17, the memory cell array 170 may include a main region and a spare region…The main region is a region in which user data capable of being accessed by a user is stored. The spare region is a region in which system data is stored. …the system data stored in the spare region of the memory cell array 170 may include … operation temperature information provided from the temperature sensor 460), 
Seo, Li and Hemink do not explicitly teach a command to read the information of the temperature written in the data storing area via the interface.
In an analogous art of temperature information management, Pereira teaches upon receiving a command including designation of the dedicated area through the interface, the control circuit reads the information of the temperature written in the dedicated area in response to the command, and outputs the information via the interface ([0018], To perform a pseudo I/O operation, a normally unused range of logical block addresses is set aside for reading management information, such as the very high end of the SATA standard range FFFF_FFFFFF00h to FFFF_FFFF_FFF7h, which provides 248 pages of 512 bytes each for drive information in an address range that is well out of the way of a currently envisioned drive capacity. This allows a request to non-volatile storage device 12 for management information to queue with other I/O operations so that normal I/O operations are not interrupted. Drive information logic 42, such as firmware executing on controller 32, recognizes logical block addresses in the management information range and references a drive information mapping table 44 to map the read operation for the management information logical block address to the drive information area 38 that includes the temperatures. For example, drive information mapping table 44 maps a management information logical block address to the physical location in the reserved area of storage media 34 or cache 36 that stores drive information 38 so that drive information 38 is read as a normal I/O operation at SATA interface 28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Pereira, Seo, Li and Hemink before them, to improve temperature stored in a dedicated area in spare region in the memory array taught by Seo, Li and Hemink with Pereira’s pseudo I/O operation that reads temperature information from reserved area via SATA interface. The motivation of doing so would be for the benefits of allowing a request to non-volatile storage device for management information to queue with other I/O operations so that normal I/O operations are not interrupted (Pereira, [0018]). Thus, the combination of Seo, Li, Hemink and Pereira teaches wherein upon receiving a command including designation of the dedicated area through the interface, the control circuit reads the information of the temperature written in the dedicated area in response to the command, and outputs the information via the interface.  
Regarding claim 17, claim recites substantially the same limitations and is therefore rejected for the same reasons set forth in the analysis of claim 15).
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138